Sheldon, J.
This case was argued with the case of the same plaintiff against the G. W. and F. Smith Iron Company, ante, 468, but presents somewhat different questions. The defendant rested at the end of the plaintiff’s case, and excepted to the refusal of the presiding judge to order a verdict in its favor, and this presents the only question.
The plaintiff’s only contention as to negligence of the defendant is that there was evidence that the iron chain furnished by the defendant for hoisting the beams was unsafe and unsuitable for use with the small beam which fell and caused the accident, for the reason that the chain was too large and heavy and inflexible to “ bind ” and afford sufficient frictional resistance to hold the beam while being hoisted. There was evidence that this was the ease; but it also appears, and we do not understand it to be disputed by the plaintiff,- that this chain was proper and suitable to be used for some of the hoisting to be done, and that the defendant provided proper straps and slings for the hoisting of small beams like the one in question. ' It cannot be 'said to be negligence in the defendant that it provided suitable and different chains and appliances for the hoisting of heavy and light *480weights, if each instrumentality that it provided was suitable for the work which it was intended to do; and we find no evidence that this was not the case. The accident was not due to any negligence of the defendant in furnishing an improper appliance, as in the cases relied on by the plaintiff. Ford v. Eastern Bridge & Structural Co. 193 Mass. 89. Carroll v. Metropolitan Coal Co. 189 Mass. 159. Arnold v. Harrington Cutlery Co. 189 Mass. 547. White v. Perry Co. 190 Mass. 99. Kalleck v. Deering, 169 Mass. 200. Mowbray v. Merryweather, [1895] 1 Q. B. 857. The negligence from which the plaintiff suffered was the act of Sears in selecting from the proper appliances furnished by the defendant one which was not adapted for this particular piece of work ; and the plaintiff has not argued that Sears was in any sense acting for the defendant. No doubt, if the defendant had been guilty of the negligence complained of, it could not be said as a matter of law that the intervening negligence of Sears would have relieved it from liability, Conroy v. Smith Iron Co., ante, 468; but there was no evidence upon which this could have been found. It is not necessary to examine the cases in which a master who has furnished both proper and improper tools or appliances has been held not to be liable for injury occasioned to a servant by a fellow servant’s negligent selection of an improper one for use. See Wolfe v. New Bedford Cordage Co. 189 Mass, 591; Morrison v. Whittier Machine Co. 184 Mass. 39 ; Hayes v. New York, New Haven, & Hartford Railroad, 187 Mass. 182, 183, 184; Miller v. New York, New Haven, & Hartford Railroad, 175 Mass. 363 ; Young v. Boston & Maine Railroad, 168 Mass. 219; McKinnon v. Norcross, 148 Maas. 533; Johnson v. Boston Tow-Boat Co. 135 Mass. 209.
We are of opinion that a verdict should have been ordered for the defendant; and it is unnecessary to consider any of the other questions presented.

Exceptions sustained.